

Exhibit 10.3




ACCENTURE PLC
AMENDED AND RESTATED 2010 SHARE INCENTIVE PLAN


RESTRICTED SHARE UNIT AGREEMENT


(Key Executive Performance Share Program – 2018)
Terms and Conditions
This Agreement (as defined below) is between Accenture plc (the “Company” or
“Accenture”) and the Participant.
WHEREAS, the Participant acknowledges and agrees that in the course of
Participant’s association with the Company and its Affiliates (the “Constituent
Companies”), the Participant has been, and will be, provided with access to
Confidential Information;
WHEREAS, the Participant acknowledges and agrees that in the course of
Participant’s association with the Constituent Companies, the Participant has
been, and will be, provided with access to Trade Secrets in accordance with
protocols and procedures that the Participant expressly acknowledges were
appropriate to protect such Trade Secrets;
WHEREAS, the Participant acknowledges and agrees that in the course of
Participant’s association with the Constituent Companies, the Participant may,
directly or indirectly, solicit or assist in soliciting clients or prospective
clients of the Company and its Affiliates;
WHEREAS, the Participant acknowledges and agrees that such Confidential
Information, Trade Secrets, and client or prospective client relationships of
the Constituent Companies, as well as investments by the Constituent Companies
in the training, skills, capabilities, knowledge and experience of their
employees are extremely valuable assets, and that the Constituent Companies have
invested and will continue to invest substantial time, effort and expense to
develop Confidential Information, Trade Secrets, client or prospective client
relationships, and the training, skills, capabilities, knowledge and experience
of their employees, and which the Constituent Companies have taken all
reasonable steps to protect;
WHEREAS, the Participant acknowledges and agrees that the terms and conditions
set forth in this Agreement are reasonable, fair, and necessary to protect the
Constituent Companies’ legitimate business interests as described in the
foregoing recital clauses; and
WHEREAS, the Participant acknowledges and agrees that the restricted share units
(“RSUs”) granted pursuant to Section 1 are good and valuable consideration for,
and conditioned upon, the Participant’s full compliance with the terms and
conditions set forth in this Agreement, and that the Participant would forfeit
such RSUs pursuant to Section 6 in the event the Participant were to engage in
any of the activities defined in Section 6(c).
NOW, THEREFORE, for such good and valuable consideration, the Participant hereby
covenants and agrees to the following terms and conditions, including, but not
limited to, the







--------------------------------------------------------------------------------




provisions set forth in Sections 6(b) and 6(c), all of which the Participant
acknowledges and agrees are reasonably designed to protect the legitimate
business interests of the Constituent Companies and which will not unreasonably
affect the Participant’s professional opportunities following termination of
Participant’s association with the Constituent Companies.


The Company hereby grants as of January 1, 2018 the number of RSUs as set forth
in the Essential Grant Terms (as defined below) to the Participant on the terms
and conditions hereinafter set forth. This grant is made pursuant to the terms
of the Amended and Restated Accenture plc 2010 Share Incentive Plan (the
“Plan”), which Plan, as amended from time to time, is incorporated herein by
reference and made a part of this Agreement (as defined below). Each RSU
represents the unfunded, unsecured right of the Participant to receive and
retain a Share on the date(s) specified herein, subject to the conditions
specified herein. Capitalized terms not otherwise defined herein shall have the
same meanings ascribed to them in the Plan.


This grant of RSUs is subject to the Key Executive Performance Share Program
Essential Grant Terms (the “Essential Grant Terms”) displayed electronically on
the “Grant Agreement & Essential Grant Terms” page of the myHoldings website
(https://myholdings.accenture.com) and the Restricted Share Unit Agreement,
which together constitute the Key Executive Performance Share Program Restricted
Share Unit Agreement (the “Agreement”). The parties further agree as follows:



1. Performance-Based Vesting.


(a) Performance Period. The RSUs shall vest, if at all, based upon the
attainment of specific pre-established financial performance objectives (the
“Performance Objectives”) by the Company for the period commencing on 1
September 2017 and ending on 31 August 2020 (the “Performance Period”), as set
forth in this Section 1.


(b) Service Relationship. Except as provided in Section 2(a), RSUs that are
unvested as of the termination of the Participant’s full-time employment status
with any of the Constituent Companies (such employment hereinafter referred to
as “Qualified Status”) shall be immediately forfeited as of such termination and
the Company shall have no further obligations with respect thereto.


(c) Total Shareholder Return.


(i) Up to twenty-five percent (25%) of the RSUs granted to the Participant
pursuant to this Agreement shall vest, if at all, based upon the Total
Shareholder Return for the Company, as compared to the Comparison Companies, for
the Performance Period in the manner set forth on Exhibit 1-A hereto.


(ii) For purposes of this Agreement, Total Shareholder Return with respect to
the Company and each of the Comparison Companies shall mean the quotient of (A)
the Fair Market Value of the stock of the particular company or index on 31
August 2020, divided by (B) the Fair Market


2

--------------------------------------------------------------------------------




Value of the stock of such company or index on 1 September 2017. For purposes of
calculating a company’s Total Shareholder Return, the Fair Market Value of the
stock of any company on 31 August 2020 shall be adjusted to reflect any and all
cash, stock or in-kind dividends paid on the stock of such company during the
Performance Period as follows: the Fair Market Value of the stock of the company
on 31 August 2020 shall be multiplied by the sum of (Y) one (1) plus (Z) the
number of whole and fractional shares of the stock of the company that (i) were
actually received in respect of one share (or such greater number of shares that
are deemed to have been held at such time pursuant to this clause (c)(ii)) by
way of a stock dividend and (ii) would otherwise result assuming each cash
dividend paid on the stock (or fair market value of any in-kind dividend, as
determined by the Committee) of the company during the Performance Period was
used to purchase additional whole and/or fractional shares of stock of the
company on the record date of such dividend based on the fair market value of
the stock of the company (as determined by the Committee), or with respect to
the Company, the Fair Market Value of a Share, on the record date of such
dividend.


(iii) If at any time prior to the completion of the Performance Period, a
Comparison Company ceases to be a publicly-traded company, merges or
consolidates with another company, is acquired or disposes of or spins off a
significant portion of its businesses as they exist on the date of this
Agreement or experiences any other extraordinary event as determined by the
Committee, the Committee, in its sole discretion, may remove such Comparison
Company, ratably adjust the calculation of the Total Shareholder Return with
respect to such Comparison Company, include any applicable successor entity or
spun off entity as a new Comparison Company, determine the extent to which any
distribution in kind should be valued for purposes of calculating Total
Shareholder Return or make such other appropriate adjustments as determined by
the Committee.


(iv) For purposes of this Agreement: (i) “Comparison Companies” shall mean Aon
plc (AON), Automatic Data Processing, Inc. (ADP), Cap Gemini S.A. (CAP), Cisco
Systems, Inc. (CSCO), Cognizant Technology Solutions Corporation (CTSH), DXC
Technology Company (DXC), Infosys Limited (INFY), Intel Corporation (INTC),
International Business Machines Corporation (IBM), Marsh & McLennan Companies,
Inc. (MMC), Microsoft Corporation (MSFT), Oracle Corporation (ORCL), SAP SE
(SAP) and the S&P 500 Total Return Index (SPX); and (ii) the “Fair Market Value”
of (A) a share of stock of a company on a given date shall mean the average of
the high and low trading price of the stock of the company, as reported on the
principal exchange on which the stock of such company is traded (or, if the
stock is not traded on an exchange but is quoted on Nasdaq or a successor
quotation system, the average of the mean between the closing representative bid
and asked prices for the stock) and (B) for the S&P 500 Total Return Index on a
given date shall mean the average of the high and low values for such index as
reported in the Wall Street Journal (or, if the S&P 500 Total Return Index is
not reported in the Wall Street Journal, in such other reliable source as the
Company may determine), in each case for the ten (10) consecutive trading days
immediately preceding such date.


(d) Operating Income Growth Rate. Up to seventy-five percent (75%) of the RSUs
granted to the Participant pursuant to this Agreement shall vest, if at all,
based upon the achievement of


3

--------------------------------------------------------------------------------




operating income targets by the Company for the Performance Period, as set forth
on Exhibit 1-B hereto. For purposes of this Agreement:


“Target Cumulative Operating Income” shall mean the aggregate of the “Operating
Income Plan,” as approved by the Committee, for each of the Company’s three
fiscal years during the Performance Period. Within a reasonable period following
the availability of all relevant data (as determined by the Committee in its
sole discretion), the Committee will approve an operating income plan for the
purposes of the Key Executive Performance Share Program for each applicable
fiscal year during the Performance Period (each an “Operating Income Plan”).


“Actual Cumulative Operating Income” shall mean the aggregate of the Company’s
actual operating income for the Company’s three fiscal years during the
Performance Period, as determined from the Company’s final, audited financial
statements for such fiscal years.


In the event that, as determined in the sole discretion of the Committee and due
to a required change in generally accepted accounting practices, a change in the
accounting methods of the Company or an extraordinary and material event in the
Company’s business (each of the foregoing events being referred to herein as a
“Material Event”), Actual Cumulative Operating Income determined after the
occurrence of a Material Event would be materially different as a result of the
occurrence thereof, the Committee may instruct the Company to determine Actual
Cumulative Operating Income for such period, solely for purposes of this
Agreement, as if the Material Event had not happened or was not effective. Such
instruction may be limited to apply to fiscal periods in which the applicable
Operating Income Plan did not account for the occurrence of the Material Event.


(e) Certification. No RSUs granted to the Participant hereunder shall vest in
accordance with Sections 1(c) or (d) unless and until the Committee makes a
certification in writing with respect to the achievement of the Performance
Objectives for the Performance Period. Following the end of the Performance
Period, the Committee shall review and determine whether the Performance
Objectives have been met within a reasonable period following the availability
of all data necessary to determine whether the Performance Objectives have been
achieved, and not later than 31 December 2020, shall certify such finding to the
Company and to the Participant.


2. Termination of Employment.


(a) Termination as a result of death, Disability, or Involuntary Termination;
Specified Age Attainment. Notwithstanding anything in Section 1 to the contrary,
the RSUs granted hereunder shall vest upon the termination of the Participant’s
Qualified Status as a result of death, Disability (as defined below),
Involuntary Termination (as defined below) or if the Participant’s Qualified
Status has terminated as a result of voluntary termination before the end of the
Performance Period and Participant has attained a certain age, all as follows:


(i) Termination as a result of death or Disability. In the event the
Participant’s Qualified Status is terminated during the Performance Period as a
result of death or Disability, the RSUs granted to the Participant hereunder
shall remain outstanding throughout the Performance Period


4

--------------------------------------------------------------------------------




and until the Vesting Date (as defined below) and shall vest, if at all, on the
Vesting Date in accordance with Sections 1(c) or (d).


(ii) Involuntary Termination. In the event the Participant’s Qualified Status is
terminated during the Performance Period due to an Involuntary Termination, the
RSUs granted to the Participant hereunder shall remain outstanding throughout
the Performance Period and until the Vesting Date. On the Vesting Date, the
Participant shall vest in the number of RSUs granted hereunder equal to the
product of (i) the aggregate number of RSUs that would otherwise vest on the
Vesting Date in accordance with Sections 1(c) or (d), multiplied by (ii) a
fraction, the numerator of which is the whole number of months that have elapsed
from the commencement of the Performance Period through the effective date of
the Participant’s Involuntary Termination or the last day of the Performance
Period (whichever is earlier) and the denominator of which is thirty-six (36).


(iii) Specified Age Attainment. In the event the Participant’s Qualified Status
is terminated as a result of the Participant’s voluntary termination of
employment during the Performance Period and (i) the Participant has reached the
age of 50 prior to the effective date of the termination of the Participant’s
Qualified Status and the end of the Performance Period and (ii) has had at least
15 years of continuous service to the Company, the RSUs granted to the
Participant hereunder shall remain outstanding throughout the Performance Period
until the Vesting Date. On the Vesting Date, the Participant shall vest in the
number of RSUs granted hereunder equal to the product of (i) the aggregate
number of RSUs that would otherwise vest upon the Vesting Date in accordance
with Sections 1(c) or (d), multiplied by (ii) a fraction, the numerator of which
is the whole number of months that have elapsed from the commencement of the
Performance Period through the effective date of the termination of the
Participant’s Qualified Status or the last day of the Performance Period
(whichever is earlier) and the denominator of which is thirty-six (36).


(b) Termination for reasons other than death, Disability, Involuntary
Termination or Specified Age Attainment. In the event the Participant’s
Qualified Status is terminated during the Performance Period for any reason
other than death, Disability, Involuntary Termination, except as set forth in
Section 2(a)(iii) above, the RSUs granted hereunder shall be immediately
forfeited as of such termination and the Company shall have no further
obligation with respect thereto.


(c) Definitions. For purposes of this Agreement, the following terms shall have
the meaning specified below:


(i) “Cause” shall mean “cause” as defined in any employment or consultancy
agreement (or similar agreement) or in any letter of appointment then in effect
between the Participant and the Company or any Affiliate or if not defined
therein (it being the intent that the definition of “Cause” shall include, at a
minimum, the acts set forth below), or if there shall be no such agreement, to
the extent legally permissible, (a) the Participant’s embezzlement,
misappropriation of corporate funds, or other material acts of dishonesty, (b)
the Participant’s commission or conviction of any felony, or of any misdemeanor
involving moral turpitude, or entry of a plea of guilty or nolo contendere to
any felony or misdemeanor, (c) engagement in any


5

--------------------------------------------------------------------------------




activity that the Participant knows or should know could harm the business or
reputation of the Company or an Affiliate, (d) the Participant’s material
failure to adhere to the Company’s or an Affiliate’s corporate codes, policies
or procedures as in effect from time to time, (e) the Participant’s continued
material failure to meet minimum performance standards as determined by the
Company or an Affiliate, (f) the Participant’s violation of any statutory,
contractual, or common law duty or obligation to the Company or an Affiliate,
including, without limitation, the duty of loyalty, or (g) the Participant’s
material breach of any confidentiality or non-competition covenant entered into
between the Participant and the Company or an Affiliate, including, without
limitation, the covenants contained in this Agreement. The determination of the
existence of Cause shall be made by the Company in good faith, which
determination shall be conclusive for purposes of this Agreement.


(ii) Unless Section 23 applies, “Disability” shall mean “disability” (A) as
defined in any employment or consultancy agreement (or similar agreement) or in
any letter of appointment then in effect between the Participant and the Company
or any Affiliate or (B) if not defined therein, or if there shall be no such
agreement, as defined in the long-term disability plan maintained by the
Constituent Company by which the Participant is employed or for which the
Participant serves as a consultant or by appointment, as in effect from time to
time, or (C) if there shall be no plan, the inability of the Participant to
perform in all material respects his or her duties and responsibilities to the
Constituent Companies for a period of six (6) consecutive months or for an
aggregate period of nine (9) months in any twenty-four (24) consecutive month
period by reason of a physical or mental incapacity.


(iii) “Involuntary Termination” shall mean termination of Qualified Status, as
applicable, by or with the agreement of the employing Constituent Company (other
than for Cause or Disability) which is not voluntary and which is acknowledged
as being “involuntary” in writing by an authorized officer of the Company. A
resignation, retirement or other termination of Qualified Status by the
Participant (other than by reason of death or Disability), is not an Involuntary
Termination.


(iv) “Vesting Date” shall mean the date the Committee certifies the achievement
of the Performance Objectives pursuant to paragraph 1(e) above.


3. Form and Timing of Issuance or Transfer.


(a) Vested RSUs. The Company shall issue or cause there to be transferred to the
Participant that number of Shares as determined by the Committee pursuant to
Section 1(e) hereof to have vested under this RSU award; provided however, that
in lieu of Shares, fractional vested RSUs shall be distributed to the
Participant in cash based upon the Fair Market Value of a Share at the time of
distribution.


(b) Distribution Date. Shares, if any, shall be distributed to the Participant
in the manner set forth in Section 3(a) on the date the Committee makes a
certification in writing with respect to the achievement of the Performance
Objectives for the Performance Period as provided in Section 1(e).


6

--------------------------------------------------------------------------------






(c) Participants Outside of the U.S. Notwithstanding Section 3(a), if the
Participant is resident or employed outside the United States, the Company, in
its sole discretion, may provide for the settlement of the RSUs in the form of:


(i) a cash payment (in an amount equal to the Fair Market Value of the Shares
that corresponds with the number of vested RSUs) to the extent that settlement
in Shares (i) is prohibited under local law, (ii) would require the Participant,
the Company or Constituent Company to obtain the approval of any governmental or
regulatory body in the Participant’s country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
the Participant, the Company or Constituent Company or (iv) is administratively
burdensome; or


(ii) Shares, but require the Participant to sell such Shares immediately or
within a specified period following the Participant’s termination of employment
(in which case, the Participant hereby agrees that the Company shall have the
authority to issue sale instructions in relation to such Shares on the
Participant’s behalf).


4. Dividends. If on any date while RSUs are outstanding hereunder the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (i) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (ii) the per Share amount of any cash dividend (or, in the case of
any dividend payable in whole or in part other than in cash, the per Share value
of such dividend, as determined in good faith by the Committee), divided by (b)
the Fair Market Value of a Share on the payment date of such dividend. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Participant shall be increased by a number
equal to the product of (a) the aggregate number of RSUs held by the Participant
through the related dividend record date, multiplied by (b) the number of Shares
(including any fraction thereof) payable as a dividend on a Share. Any
additional RSUs granted to the Participant pursuant to this Section 4 during the
Performance Period or prior to the Vesting Date shall also be subject to the
vesting requirements of Sections 1(c) and (d) and the other terms and conditions
contained in this Agreement.


5. Adjustments Upon Certain Events.


(a) The grant of the RSUs shall not in any way affect the right or power of the
Company to make adjustments, reclassification, or changes in its capital or
business structure, or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.


(b) In the event of any dividend or other distribution other than a cash
dividend (whether in the form of Shares, other securities or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Shares or other securities of the


7

--------------------------------------------------------------------------------




Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
(collectively, an “Adjustment Event”), the Committee may, in its sole
discretion, (i) adjust the Shares or RSUs subject to this Agreement and (ii)
adjust the methodology for calculating Total Shareholder Return and Operating
Income in accordance with Sections 1(c) and (d) to reflect such Adjustment
Event.


6. Compliance, Cancellation and Rescission of Shares.


(a) Upon any transfer or issuance of Shares or cash underlying RSUs, the
Participant shall certify in a manner acceptable to the Company that the
Participant is in compliance with the terms and conditions of this Agreement and
the Plan.


(b) In the event that (i) the Participant engages in any activity that could
serve as a basis for the termination of the Participant’s Qualified Status for
Cause, (ii) the Participant’s Qualified Status with any of the Constituent
Companies is terminated for Cause, or (iii) the Participant engages in any of
the activities defined in subsection (c) below, the Participant shall, to the
extent legally permitted, transfer to the Company the Shares that have been
issued or transferred under this Agreement (as adjusted based on Sections 4 and
5 above) and without regard to whether the Participant continues to own or
control such previously delivered Shares and the Participant shall bear all
costs of issuance or transfer, including any transfer taxes that may be payable
in connection with any transfer. Upon a showing satisfactory to the Company by
Participant that the forfeiture provided for in this Section 6 exceeds the value
of the actual benefits received by the Participant (as measured by the gross
proceeds the Participant received upon the sale of the Shares), the forfeiture
required under this Section 6 shall be limited to such actual benefit received
by the Participant. Upon receiving a demand from the Company to transfer Shares
to the Company pursuant to this subsection, the Participant shall effect the
transfer of Shares to the Company by no later than ten (10) business days from
the date of the Company’s demand. For the avoidance of doubt, if the Participant
holds the position of Senior Managing Director or above (or any comparable level
of seniority) and engages in any of the activity set forth in subsection (c)(i),
the Company may require the Participant, to the extent legally permitted, to
transfer to the Company up to a number of Shares equal to the number of Shares
that have been issued or transferred under this Agreement (as adjusted based on
Sections 4 and 5 above), as well as a number of Shares that have been issued or
transferred under any prior agreement between the Company and the Participant.
Similarly, in the event that (i) the Participant engages in any activity that
could serve as a basis for the termination of the Participant’s Qualified Status
for Cause or (ii) the Participant engages in any of the activities defined in
subsection (c) below, in either case at any time prior to the date that any
Shares underlying RSUs granted under this Agreement have been issued or
transferred, the RSUs granted hereunder (both vested and unvested) shall be
forfeited immediately.


(c) In the event Participant engages in any of the activities defined in this
subsection, Participant agrees to transfer Shares to the Company in accordance
with any demand received from the Company for the transfer of Shares under
subsection 6(b) above and/or that his or her award of RSUs will be forfeited in
its entirety, as applicable:




8

--------------------------------------------------------------------------------




(i) if the Participant’s employment with any of the Constituent Companies
terminates while the Participant holds the position of Senior Managing Director
or above (or any comparable level of seniority), the Participant shall not, for
a period of twelve months following the termination of the Participant’s
employment with any of the Constituent Companies, in competition with any
Restricted Business, associate (including, but not limited to, association as a
sole proprietor, owner, employer, partner, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise)
with any Competitive Enterprise or any of the affiliates, related entities,
successors, or assigns of any Competitive Enterprise; provided, however, that
with respect to the equity of any Competitive Enterprise which is or becomes
publicly traded, the Participant’s ownership as a passive investor of less than
one percent (1%) of the outstanding publicly traded stock of a Competitive
Enterprise shall not be deemed a violation of this subsection 6(c)(i);


(ii) the Participant shall not, for a period of twelve months following the
termination of the Participant’s employment with the Constituent Companies,
directly or indirectly (A) solicit, or assist any other individual, person, firm
or other entity in soliciting, any Restricted Client or Restricted Prospective
Client for the purpose of performing or providing any Relevant Services; (B)
perform or provide, or assist any other individual, person, firm or other entity
in performing or providing, Relevant Services for any Restricted Client or
Restricted Prospective Client; or (C) interfere with or damage (or attempt to
interfere with or damage) any relationship and/or agreement between the Company
or any Affiliates and a Restricted Client or Restricted Prospective Client;


(iii) the Participant shall not, for a period of twelve months following the
termination of the Participant’s employment with the Constituent Companies,
directly or indirectly, solicit, employ or retain, or assist any other
individual, person, firm or other entity in soliciting, employing or retaining,
any employee or other agent of the Company or an Affiliate, (A) with whom the
Participant has had material dealings; (B) from whom, or as a result of contact
with whom, the Participant has obtained Confidential Information or Trade
Secrets; or (C) whom the Participant has supervised on a client or prospective
client engagement, in the twenty-four months preceding the termination of the
Participant’s Qualified Status with the Constituent Companies; or


(iv) the Participant shall not, unless the Participant has received the prior
written consent of the Company or its Affiliates or is otherwise required by
law, either directly or indirectly use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disseminate, divulge, disclose, reveal, share,
provide access to, reproduce, copy, distribute, publish, appropriate, or
otherwise communicate any Confidential Information or Trade Secrets at any time
following the termination of the Participant’s employment with the relevant
Constituent Company. If the Participant is requested or required pursuant to any
legal, governmental or investigatory proceeding or process or otherwise, to
disclose any Confidential Information or Trade Secrets, the Participant shall
promptly notify the Company in writing so that the Company may seek a protective
order or other appropriate remedy, or, if it chooses, waive compliance with the
applicable provision of this Agreement. The Participant’s obligation of
non-disclosure as set forth herein shall continue for so long as such item
continues to constitute Confidential


9

--------------------------------------------------------------------------------




Information. Notwithstanding the foregoing, if the Participant makes a
confidential disclosure of a Trade Secret or other Confidential Information to a
government official or an attorney for the sole purpose of reporting or
investigating a suspected violation of law, or in a court filing under seal, the
Participant shall not be held liable under this Agreement or under any federal
or state trade secret law for such a disclosure. Additionally, if the
Participant files a lawsuit in the United States for retaliation by the Company
for reporting a suspected violation of the law, the Participant may disclose
Trade Secret information to the Participant’s attorney, and can use the Trade
Secret information in sealed filings in the court proceeding, or pursuant to a
court order, as long as the Participant does not otherwise disclose the Trade
Secret.


(d) In the event that the Participant’s Qualified Status with any of the
Constituent Companies is terminated for Cause, or (ii) the Participant engages
in any of the activities defined in subsection (c) above, the Company’s remedy
shall be limited to the recovery of Shares as set forth in subsection (b) above;
provided, however, that nothing in this Agreement is intended to or should be
interpreted as diminishing any rights and remedies that Affiliates may have, at
law or equity, related to investments by the Constituent Companies in
Confidential Information, Trade Secrets, clients and prospective client
relationships, and the training, skills, capabilities, knowledge and experience
of employees, including, but not limited to, any rights and remedies set forth
in the Participant’s employment agreement, confidentiality agreement,
intellectual property agreement, restrictive covenant agreement, or any other
agreement entered into between the Participant and an Affiliate of the Company.


(e) This Section 6 shall be interpreted and applied in a consistent manner to
any cash paid to the Participant in accordance with Section 3(c).  For the sake
of clarity, cash paid to the Participant to settle vested RSUs in accordance
with Section 3(c) shall be subject to forfeiture/recoupment/repayment under this
Section 6 on the same basis as if such RSUs were settled with Shares.


(f) For purposes of this Agreement:


(i) “Alliance Entity” shall mean any Legal Entity with whom the Company and/or
any Affiliate has entered into an alliance agreement, joint venture agreement or
any other legally binding go-to-market agreement, resale agreement or any
agreement to combine offerings, products and/or services, or (without limiting
the foregoing) any Legal Entity in which Accenture and/or any Affiliate has an
interest, whether or not a Controlling Interest; provided always that the term
“Alliance Entity” shall not include: (A) any Competitive Enterprise, (B) any
contractor and/or sub-contractor of Accenture and/or any Affiliate, and/or (C)
any sales, buying and/or marketing agent of Accenture


(ii) “Competitive Enterprise” shall mean a business enterprise that engages in,
or owns or controls a significant interest in any entity that engages in, the
performance of services of the type provided by the Company, its Affiliates
and/or their predecessors. “Competitive Enterprise” shall include, but not be
limited to, the entities set forth on the list maintained by the Company on the
myHoldings website, which list may be updated by the Company from time to time.




10

--------------------------------------------------------------------------------




(iii) “Confidential Information” shall include: (A) lists and databases of the
Company’s or any Affiliate’s clients, including names of clients; (B) lists and
databases of prospective clients whom the Company or any Affiliate has taken
material steps to win business from; (C) confidential details of the Company’s
and Affiliates’ or any of their clients’ or suppliers’ products and services;
(D) commercial or technical information of the Company or any Affiliate or any
other Knowledge Capital; (E) financial information and plans of the Company or
any Affiliate; (F) prices/pricing structures/hourly rates of the Company or any
Affiliates, including any discounts, terms of credit and preferential terms,
costs and accounting; (G) lists and databases of the Company’s or any
Affiliate’s suppliers; (H) any personal data belonging to the Company or any
Affiliate or any client or business associate, affiliate or employee or
contractor of the Company or its Affiliates; (I) terms of the Company’s or any
Affiliate’s business with clients, suppliers and Alliance Entities; (J) lists
and databases of the Company’s or any Affiliate’s employees, officers and
contractors; (K) details of employees, officers and contractors of the Company
or any Affiliate, including but not limited to their remuneration packages and
terms of employment/engagement; (L) object or source codes and computer
software; (M) any proposals relating to the acquisition or disposal of a company
or business or any part thereof; (N) details of responses by the Company or any
Affiliate to any request for proposal or tender for work (whether competitive or
not), and of any contract negotiations; (O) intellectual property rights owned
by or licensed to the Company or its Affiliates or any of their clients or
suppliers; (P) any Company or Affiliate document marked as “confidential” (or
with a similar expression), or any information or document which the Participant
has been told is confidential or which the Participant might reasonably expect
the Company or an Affiliate or client or supplier or the relevant discloser
would regard as confidential; (Q) any information which has been given to the
Company or any Affiliate in confidence by clients, suppliers or other third
parties; (R) any of the foregoing which belongs, or which otherwise relates, to
any past or present Alliance Entity or to any Legal Entity that Accenture or any
Affiliate intends to make an Alliance Entity; and (S) details of any agreement,
arrangement or otherwise (whether formal or informal) that the Company or any
Affiliate has entered into with any Alliance Entity.


(iv) “Controlling Interest” shall mean (A) ownership by a Legal Entity of at
least a majority of the voting interest of another Legal Entity or (B) the right
or ability of such Legal Entity, whether directly or indirectly, to direct the
affairs of another by means of ownership, contract, or otherwise.


(v) “Knowledge Capital” shall mean any reports, documents, templates, studies,
software programs, delivery methods, specifications, business methods, tools,
methodologies, inventions, processes, techniques, analytical frameworks,
algorithms, know how and/or any other work product and materials, proprietary to
the Company and/or any Affiliate which is used by the Company and/or any
Affiliate to perform services for its or their clients.


(vi) “Legal Entity” shall mean any body corporate, branch partnership, joint
venture or unincorporated association or other organization carrying on a trade
or other activity with or without a view to profit.




11

--------------------------------------------------------------------------------




(vii) “Relevant Services” shall mean the performance of any services of the type
provided by the Company, its Affiliates and/or their predecessors at any time,
past, present or future, including but not limited to, consulting services,
technology services, and/or outsourcing services.


(viii) “Restricted Business” shall mean the business of any of the Constituent
Companies (A) in respect of whom the Participant holds Confidential Information
or Trade Secrets at the time of the termination of Qualified Status with the
Constituent Companies or (B) to which business the Participant has provided
services, has been materially concerned or has been responsible in the
twenty-four months preceding the termination of the Participant’s Qualified
Status with the Constituent Companies.


(ix) “Restricted Client” shall mean any person, firm, corporation or other
organization to whom the Participant directly or indirectly performed or
assisted in performing Relevant Services, or with which the Participant
otherwise had material contact, or about which the Participant learned
Confidential Information or Trade Secrets, within the twenty-four months prior
to the date on which the Participant’s Qualified Status with the Constituent
Companies terminated.


(x) “Restricted Prospective Client” shall mean any person, firm, corporation, or
other organization with which the Participant directly or indirectly had any
negotiations or discussions regarding the possible performance of services by
the Company, or about which the Participant learned Confidential Information or
Trade Secrets within the twelve months prior to the date of the termination of
the Participant’s Qualified Status with the Constituent Companies.


(xi) “Solicit” shall mean to have any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.


(xii) “Trade Secrets” shall include information relating to the Company and its
Affiliates, and their respective clients, prospective clients or Alliance
Entities, that is protectable as a trade secret under applicable law, including,
without limitation, and without regard to form: technical or non-technical data,
a formula, a pattern, a compilation, a program, a device, a method, a technique,
a drawing, a process, financial data, financial plans, business and strategic
plans, product plans, source code, software, unpublished patent applications,
customer proposals or pricing information or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information (A) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use and
(B) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.


(g) If, during the twelve-month period following the termination of the
Participant’s employment with the Constituent Companies, the Participant is
presented with an opportunity that might involve participation in any of the
activities defined in Section 6(c) above, Participant shall notify the Company
in writing of the nature of the opportunity (the “Conflicting Activity”).


12

--------------------------------------------------------------------------------




Following receipt of sufficient information concerning the Conflicting Activity,
the Company will advise Participant in writing whether the Company considers the
Participant’s RSUs to be subject to Section 6(b)(ii) above. The Company retains
sole discretion to determine whether Participant’s RSUs are subject to Section
6(b)(ii) and to alter its determination should additional or different facts
become known to the Company.


7. Collateral Agreements. As a condition to the issuance or transfer of the
Shares underlying the RSUs granted hereunder, the Participant shall, to the
degree reasonably required by the Company, (a) execute and return to the Company
a counterpart of this Agreement (or, if acceptable to the Company, acknowledge
receipt and agreement of the terms of this Agreement electronically), all in
accordance with the instructions provided by the Company and (b) to the extent
required by the Company, either (i) execute and return an employment agreement,
a consultancy agreement, a letter of appointment and/or an intellectual property
agreement, in form and substance satisfactory to the Company, or (ii) provide
evidence satisfactory to the Company that the agreements referenced in clause
(i) have been previously executed by the Participant.


8. Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Board at
any time;


(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs (whether on the same
or different terms), or benefits in lieu of RSUs, even if RSUs have been granted
in the past;


(c) all decisions with respect to future grants of RSUs or other grants, if any,
will be at the sole discretion of the Committee, including, but not limited to,
the form and timing of the grant, the number of Shares subject to the grant, and
the vesting provisions applicable to the grant;


(d) the RSU grant and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Company or any Constituent Company and shall not
interfere with the ability of the Company, or Constituent Company, as
applicable, to terminate Participant’s employment or service relationship;


(e) the Participant is voluntarily participating in the Plan;


(f) Shares (or cash) will be issued to the Participant only if the vesting
conditions are met and any necessary services are rendered by the Participant
over the vesting period;




(g) the RSUs and the Shares (or cash) subject to the RSUs are not intended to
replace any pension rights or compensation;




13

--------------------------------------------------------------------------------




(h) the RSUs and the Shares subject to the RSUs, and the income and value
thereof, are an extraordinary item of compensation outside the scope of the
Participant’s employment (and employment contract, if any) and is not part of
normal or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


(i) the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;


(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of RSUs resulting from the Participant ceasing to be employed or
otherwise providing services to the Company or Constituent Company;


(k) unless otherwise provided herein, in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and


(l)     if the Participant resides or is employed outside the United States, the
Participant acknowledges and agrees that neither the Company nor any Constituent
Company shall be liable for any exchange rate fluctuation between Participant's
local currency and the United States Dollar that may affect the value of the
RSUs or of any amounts due to Participant pursuant to the settlement of the RSUs
or the subsequent sale of any Shares acquired upon settlement.


9. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares in question have been registered in
the Company’s register of shareholders.


10. Unfunded Obligation; Unsecured Creditor. The RSUs granted hereunder are an
unfunded obligation of the Company and no assets or shares of the Company shall
be set segregated or earmarked by the Company in respect of any RSUs awarded
hereunder. The RSUs granted hereunder shall be an unsecured obligation of the
Company and the rights and interests of the Participant herein shall make him
only a general, unsecured creditor of the Company.


11. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 3 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the U.S. Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, any
applicable U.S. Federal or state laws or relevant securities laws of the
jurisdiction of the domicile of the Participant or to ensure compliance with any
additional transfer restrictions that may be in effect from time to time, and
the Committee may cause a legend or legends to be put on any certificates
representing such Shares to make appropriate reference to such restrictions.


14

--------------------------------------------------------------------------------






12. Transferability Restrictions — RSUs/Underlying Shares. RSUs may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance not permitted by this Section 12 shall be void and
unenforceable against any Constituent Company. Any Shares issued or transferred
to the Participant shall be subject to compliance by the Participant with such
policies as the Committee or the Company may deem advisable from time to time,
including, without limitation, any policies relating to minimum executive
employee share ownership requirements. Such policies shall be binding upon the
permitted respective legatees, legal representatives, successors and assigns of
the Participant. The Company shall give notice of any such additional or
modified terms and restrictions applicable to Shares delivered or deliverable
under this Agreement to the holder of the RSUs and/or the Shares so delivered,
as appropriate, pursuant to the provisions of Section 13 or, if a valid address
does not appear to exist in the personnel records, to the last address known by
the Company of such holder. Notice of any such changes may be provided
electronically, including, without limitation, by publication of such changes to
a central website to which any holder of the RSUs or Shares issued therefrom has
access.


13. Notices. Any notice to be given under this Agreement shall be delivered
personally, or sent by certified, registered or express mail, postage prepaid,
addressed to the Company in care of its General Counsel at:


Accenture
161 N. Clark Street
Chicago, IL 60601
USA
Telecopy: +1 (312) 652-5619
Attn: General Counsel


(or, if different, the then current principal business address of the duly
appointed General Counsel of the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.


14. Tax Withholding.


(a) Regardless of any action the Company or Constituent Company takes with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, fringe benefit, payment on
account or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company and Constituent Company (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the


15

--------------------------------------------------------------------------------




grant of the RSUs, the vesting of the RSUs, the delivery or sale of any Shares
or cash acquired pursuant to the RSUs and the issuance of any dividends, and
(ii) do not commit to structure the terms of the grant or any aspect of the RSUs
to reduce or eliminate the Participant’s liability for Tax-Related Items.


(b) To the extent that the grant or vesting of the RSUs, the delivery of Shares
or cash pursuant to the RSUs or issuance of dividends results in a withholding
obligation for Tax-Related Items, unless otherwise specifically approved and
directed by the Committee, the Participant authorizes the Company, Constituent
Company or agent of the Company or Constituent Company to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company or the Constituent Company;
(ii) withholding from proceeds of the sale of Shares acquired upon settlement of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent); or (iii) withholding from the Shares to be delivered upon
settlement of the RSUs that number of Shares having a Fair Market Value equal to
the amount required by law to be withheld. If the Participant is subject to
taxation in more than one jurisdiction, the Participant acknowledges that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
(as determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Share equivalent. The Company shall repay any excess
amounts due to the Participant within, where administratively feasible, thirty
(30) days of withholding. If the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, the Participant is deemed to have
been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.


(d) The Participant agrees to pay to the Company or Constituent Company, any
amount of Tax-Related Items that the Company or Constituent Company may be
required to withhold or account for as a result of Participant’s participation
in the Plan that cannot be satisfied by the means previously described. The
Company may refuse to issue or deliver the Shares, cash or the proceeds of the
sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.


(e) The Participant hereby acknowledges that he or she will not be entitled to
any interest or appreciation on Shares sold to satisfy the tax withholding
requirements (including with respect to any amounts withheld in excess of the
Participant's tax liability).


16

--------------------------------------------------------------------------------






15. Choice of Law and Dispute Resolution.


(a) THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
(b) Subject to subsections (c) through (f), any and all disputes which cannot be
settled amicably, including any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-performance and/or termination of this
Agreement and any amendment thereto (including without limitation the validity,
scope and enforceability of this arbitration provision) (each a “Dispute”) shall
be finally settled by arbitration conducted by a single arbitrator in New York,
in accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce (“ICC”), except that the parties may select an arbitrator
who is a national of the same country as one of the parties. If the parties to
the dispute fail to agree on the selection of an arbitrator within thirty (30)
days of the receipt of the request for arbitration, the ICC shall make the
appointment. The arbitrator shall be a lawyer and shall conduct the proceedings
in the English language. In the event of any arbitration between the parties,
the Company shall consent to a request by the Participant to hold arbitral
proceedings, including any evidentiary hearings, in the country in which the
Participant principally conducts his/her business for the convenience of the
parties and witnesses, it being understood, however, that the legal situs of the
arbitration shall remain in New York. Each side will bear its own costs and
attorneys’ fees.
(c) Either party may bring an action or proceeding in any court having
jurisdiction thereof for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and/or in support of the arbitration as permitted
by any applicable arbitration law and, for the purposes of this subsection (c),
each party expressly consents to the application of subsections (e) and (f) to
any such suit, action or proceeding.
(d) Judgment on any award(s) rendered by the tribunal may be entered in any
court having jurisdiction thereof.
(e)    (i) Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the Courts located in New York, United States for the purpose of
any suit, action or proceeding brought in accordance with the provisions of
subsection (c). The parties acknowledge that the forum designated by this
subsection (e) has a reasonable relation to this Agreement, and to the parties’
relationship with one another.
(ii)    The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to any right to assert
personal jurisdiction in any other forum or to the laying of venue of any suit,
action or proceeding brought in any court referred to in subsection (e)(i)
pursuant to subsection (c) and such parties agree not to plead or claim the
same, or to seek anti-suit relief or any other remedy to deny the arbitral
jurisdiction referred to in subsection (b).


17

--------------------------------------------------------------------------------




(f) The parties agree that if a suit, action or proceeding is brought under
subsection (c) proof shall not be required that monetary damages for breach of
the provisions of this Agreement would be difficult to calculate and that
remedies at law would be inadequate, and they irrevocably appoint the General
Counsel of the Company, c/o Accenture, 161 N. Clark Street, Chicago IL, 60601
USA (or, if different, the then-current principal business address of the duly
appointed General Counsel of the Company) as such party’s agent for service of
process in connection with any such action or proceeding and agree that service
of process upon such agent, who shall promptly advise such party of any such
service of process, shall be deemed in every respect effective service of
process upon the party in any such action or proceeding.


16. Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that a court or appointed arbitrator holds any
provision of this Agreement to be invalid or unenforceable, then, if allowed by
law, the provision shall be reduced, modified or otherwise conformed to the
relevant law, judgment or determination to the degree necessary to render it
valid and enforceable without affecting the rest of this Agreement. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be deemed severable from the
remainder of this Agreement, and the remaining provisions contained in this
Agreement shall be construed to preserve to the maximum permissible extent the
intent and purposes of this Agreement. Any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.


17. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.


18. Rule 16b-3. The grant of the RSUs to the Participant hereunder is intended
to be exempt from the provisions of Section 16(b) of the Securities Exchange Act
of 1934, as amended from time to time (the “Exchange Act”) pursuant to Rule
16b-3 promulgated under the Exchange Act.


19. Signature in Counterparts. To the extent that this Agreement is manually
signed, instead of electronically accepted by the Participant (if permitted by
the Company), it may be signed in counterparts, each of which shall be deemed an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.


20. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and oral and written agreements of the parties with respect to the subject
matter hereof. Participant acknowledges and agrees that this Agreement,
including the Plan, and all prior RSU or other equity grant agreements between
the Company and its assignor Accenture Ltd, on the one hand, and Participant, on
the other, are separate from, and shall not be modified or superseded in any way
by any other agreements, including employment agreements, entered into between
Participant and the Company’s Affiliates.




18

--------------------------------------------------------------------------------




21. Severability of Agreement. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.


22. Administration; Consent. In order to manage compliance with the terms of
this Agreement, Shares delivered pursuant to this Agreement may, at the sole
discretion of the Company, be registered in the name of the nominee for the
holder of the Shares and/or held in the custody of a custodian until otherwise
determined by the Company. To that end, by acceptance of this Agreement, the
holder hereby appoints the Company, with full power of substitution and
resubstitution, his or her true and lawful attorney-in-fact to assign, endorse
and register for transfer into such nominee’s name or deliver to such custodian
any such Shares, granting to such attorneys, and each of them, full power and
authority to do and perform each and every act and thing whatsoever that such
attorney or attorneys may deem necessary, advisable or appropriate to carry out
fully the intent of this Section 22 as such person might or could do personally.
It is understood and agreed by each holder of the Shares delivered under this
Agreement that this appointment, empowerment and authorization may be exercised
by the aforementioned persons with respect to all Shares delivered pursuant to
this Agreement of such holder, and held of record by another person or entity,
for the period beginning on the date hereof and ending on the later of the date
this Agreement is terminated and the date that is ten years following the last
date Shares are delivered pursuant to this Agreement. The form of the custody
agreement and the identity of the custodian and/or nominee shall be as
determined from time to time by the Company in its sole discretion. A holder of
Shares delivered pursuant to this Agreement acknowledges and agrees that the
Company may refuse to register the transfer of and enter stop transfer orders
against the transfer of such Shares except for transfers deemed by it in its
sole discretion to be in compliance with the terms of this Agreement. The
Company reserves the right to impose other requirements on the RSUs, any Shares
acquired pursuant to the RSUs and the Participant’s participation in the Plan to
the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and/or regulations or to facilitate the operation and administration of
the RSUs and the Plan. Such requirements may include (but are not limited to)
requiring the Participant to sign any agreements, undertakings or additional
documents that may be necessary to accomplish the foregoing. The Participant
agrees to take such other actions as may be deemed reasonably necessary or
desirable by the Company to effect the provisions of this Agreement, as in
effect from time to time. Each holder of Shares delivered pursuant to this
Agreement acknowledges and agrees that the Company may impose a legend on any
document relating to Shares issued or issuable pursuant to this Agreement
conspicuously referencing the restrictions applicable to such Shares.


23. Section 409A - Disability, Deferral Elections, Payments to Specified
Employees, and Interpretation of Grant Terms. If the Participant is subject to
income taxation on the income resulting from this Agreement under the laws of
the United States, and the foregoing provisions of this Agreement would result
in adverse tax consequences to the Participant, as determined by the Company,
under Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), then the following provisions shall apply and supersede the foregoing
provisions:


19

--------------------------------------------------------------------------------





    (a) “Disability” shall mean a disability within the meaning of Section
409A(a)(2)(C) of the Code.
    
(b) Deferral elections made by U.S. taxpayers are subject to Section 409A of the
Code. The Company will use commercially reasonable efforts to not permit RSUs to
be deferred, accelerated, released, extended, paid out or modified in a manner
that would result in the imposition of an additional tax under Section 409A of
the Code. In the event that it is reasonably determined by the Company that, as
a result of Section 409A of the Code, payments or delivery of the Shares
underlying the RSU award granted pursuant to this Agreement may not be made at
the time contemplated by the terms of the RSU award or the Participant’s
deferral election, as the case may be, without causing the Participant to be
subject to taxation under Section 409A of the Code, the Company will make such
payment or share delivery as soon as practicable on or following the first day
that would not result in the Participant’s incurring any tax liability under
Section 409A of the Code, and in any event, no later than the last day of the
calendar year in which such first date occurs.


(c) If the Participant is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code), payments and deliveries of shares in respect of
any RSUs subject to Section 409A of the Code that are linked to the date of the
Participant’s separation from service shall not be made prior to the date which
is six (6) months after the date of the Participant’s separation from service
from the Company or any of its Affiliates, determined in accordance with Section
409A of the Code and the regulations promulgated thereunder.


(d) The Company shall use commercially reasonable efforts to avoid subjecting
the Participant to any additional taxation under Section 409A of the Code as
described herein; provided that neither the Company nor any of its employees,
agents, directors or representatives shall have any liability to the Participant
with respect to Section 409A of the Code.


24. Electronic Delivery. The Company may, in its sole discretion, deliver by
electronic means any documents related to the RSUs or the Participant’s future
participation in the Plan. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


25. English Language. If the Participant is resident in a country where English
is not an official language, the Participant acknowledges and agrees that it is
the Participant’s express intent that this Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the grant of RSUs, be drawn up in English. If the Participant has
received this Agreement, the Plan or any other documents related to the RSUs
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.


26. Repatriation; Compliance with Law. If the Participant is resident or
employed outside the United States, the Participant agrees to repatriate all
payments attributable to the Shares and/


20

--------------------------------------------------------------------------------




or cash acquired under the Plan in accordance with applicable foreign exchange
rules and regulations in the Participant’s country of residence (and country of
employment, if different). In addition, the Participant agrees to take any and
all actions, and consents to any and all actions taken by the Company and
Constituent Companies, as may be required to allow the Company and Constituent
Companies to comply with local laws, rules and/or regulations in the
Participant’s country of residence (and country of employment, if different).
Further, the Participant agrees to take any and all actions as may be required
to comply with the Participant’s personal obligations under local laws, rules
and/or regulations in the Participant’s country of residence and country of
employment, if different).


27. Appendix B. Notwithstanding any provision of this Agreement to the contrary,
the RSUs shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different) as
set forth in Appendix B to the Agreement, if applicable, which shall constitute
part of this Agreement.


28. Recoupment. The RSUs granted under this Agreement, and any Shares issued or
other payments made in respect thereof, shall be subject to any recoupment
policy that the Company may adopt from time to time, to the extent any such
policy is applicable to the Participant. By accepting the grant of RSUs under
this Agreement the Participant agrees and consents to the Company’s application,
implementation and enforcement of (a) the recoupment policy and (b) any
provision of applicable law relating to cancellation, recoupment, rescission or
payback of compensation and expressly agrees that the Company may take such
actions as are necessary to effectuate the recoupment policy (as applicable to
the Participant) or applicable law without further consent or action being
required by the Participant. For purposes of the foregoing, the Participant
expressly and explicitly authorizes the Company to issue instructions, on the
Participant's behalf, to any brokerage firm and/or third party administrator
engaged by the Company to hold the Participant's Shares and other amounts
acquired under the Plan to re-convey, transfer or otherwise return such Shares
and/or other amounts to the Company. To the extent that the terms of this
Agreement and the recoupment policy conflict, the terms of the recoupment policy
shall prevail.


29. Amendments. The rights and obligations under this Agreement and their
enforceability are subject to local tax and foreign exchange laws and
regulations and, in this sense, the terms and conditions contained herein may be
amended at the sole discretion of the Company and/or the Committee in order to
comply with any such laws and regulations.

30. Data Protection. The Participant consents to the collection and processing
(including international transfer) of personal data as set out in Appendix A for
the purposes specified therein.


31. Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature.


32. Electronic Signature. Participant acknowledges and agrees that by clicking
the “Accept Grant Online” button on the “Grant Agreement & Essential Grant
Terms” page of the


21

--------------------------------------------------------------------------------




myHoldings website (https://myholdings.accenture.com), it will act as the
Participant’s electronic signature to this Agreement and will constitute
Participant’s acceptance of and agreement with all of the terms and conditions
of the RSUs, as set forth in this Agreement, the Essential Grant Terms and the
Plan.












IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.






ACCENTURE PLC
By:






Chad T. Jerdee
General Counsel and Chief Compliance Officer


PARTICIPANT


By:_______________________________
Name: _________________________
Address: _________________________




22

--------------------------------------------------------------------------------




APPENDIX A
DATA PROTECTION PROVISION
(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to and authorizes the collection, processing and transfer
by the Company and its Affiliates of personal data relating to the Participant
by the Company and its Affiliates so that they can fulfill their obligations and
exercise their rights under the Plan, issue certificates (if any), statements
and communications relating to the Plan and generally administer and manage the
Plan, including keeping records of, analysis of and reporting on participation
levels and other information about the Plan from time to time. Any such
processing shall be in accordance with the purposes and provisions of this data
protection provision. References in this provision to the Company and its
Affiliates include the Participant's employer.

This includes the following data (“Data”):
(i)     Data already held in the Participant's records such as the Participant's
name and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;
(ii)     Data collected upon the Participant accepting the rights granted under
the Plan (if applicable);
(iii)     Data subsequently collected by the Company or any of its Affiliates in
relation to the Participant's continued participation in the Plan, for example,
data about Shares offered or received, purchased or sold under the Plan from
time to time and other appropriate financial and other data about the
Participant and his or her participation in the Plan (e.g., the date on which
Shares were granted, termination of employment and the reasons of termination of
employment or retirement of the Participant); and
(iv)     Other personal information about the Participant, including, but not
limited to, telephone number, date of birth, social insurance number, tax
identification number, resident registration number or other identification
number, salary, nationality, job title or any other information necessary for
implementing, administering, and managing the Plan.
(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

(c)
In particular, the Participant expressly consents to the transfer of personal
Data about the Participant as described in paragraph (a) above by the Company
and its Affiliates. Data may be transferred not only within the country in which
the Participant is based from time to time or within the EU or the European
Economic Area, but also worldwide, to other



23

--------------------------------------------------------------------------------




employees and officers of the Company and its Affiliates and to the following
third parties for the purposes described in paragraph (a) above:
(i)     Plan administrators, auditors, brokers, agents and contractors of, and
third party service providers to, the Company or its Affiliates such as printers
and mail houses engaged to print or distribute notices or communications about
the Plan;
(ii)     regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law or
otherwise deemed necessary by the Company or its Affiliates;
(iii)     actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;
(iv)     other third parties to whom the Company or its Affiliates may need to
communicate/transfer the Data in connection with the administration of the Plan,
under a duty of confidentiality to the Company and its Affiliates; and
(v)     the Participant's family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.
Not all countries, where the personal Data may be transferred to, have an equal
level of data protection as in the EU or the European Economic Area. Countries
to which Data are transferred include the USA and Ireland and other locations
where the Company and its Affiliates, as applicable, administer the Plan.
All national and international transfer of personal Data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.
The Participant has the right to be informed whether the Company or its
Affiliates hold personal Data about the Participant and, to the extent they do
so, to have access to those personal Data at no charge and require them to be
corrected if they are inaccurate or to cease processing if the Participant
wishes to withdraw his or her consent. The Participant is entitled to all the
other rights provided for by applicable data protection law, including those
detailed in any applicable documentation or guidelines provided to the
Participant by the Company or its Affiliates in the past. More detailed
information is available to the Participant by contacting the appropriate local
data protection officer in the country in which the Participant is based from
time to time. If the Participant has a complaint regarding the manner in which
personal information relating to the Participant is dealt with, the Participant
should contact the appropriate local data protection officer referred to above.
(d)
The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents herein, in
any case without cost,



24

--------------------------------------------------------------------------------




by contacting in writing the Participant’s local data contact referred to above.
The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan (and may result in the forfeiture of unvested RSUs). For more information
on the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the data
protection officer referred to above.








25

--------------------------------------------------------------------------------





EXHIBIT 1-A


Determination of RSU Vesting pursuant to Section 1(c) of the Agreement


1.
Determine Percentile Rank (PR) for each of the Comparison Companies in
accordance with the following formula:



PR = (PB/N)(100)


Where:


PB = ordinal position from the lowest TSR among the Comparison Companies. The
Comparison Company with the lowest TSR is the first position from the bottom.


N = number of Comparison Companies in the computation.


2.
After determining and ordering the PR for each Comparison Company, if the TSR of
the Company is equal to the TSR of any other Comparison Company (rounded to the
nearest 0.01), then the Company’s PR shall equal the PR of such Comparison
Company. If the Company’s TSR is not equal to the TSR of any other Comparison
Company, then the Company’s PR shall be determined by interpolation, using the
TSRs and PRs of the Comparison Companies having the next highest and next lowest
TSRs in comparison to the Company’s TSR. If there is no Comparison Company with
a TSR that is higher than the Company’s TSR, then the Company’s PR shall be 100.
If there is no Comparison Company with a TSR that is lower than the Company’s
TSR, then the Company’s PR shall be equal to the PR of the lowest ranked
Comparison Company.



3.
Upon determining the PR of the Company, the percentage of maximum RSUs granted
under the Agreement that vest shall be determined as follows:



Performance level
 
Company PR
(measured as a percentile)
 
Percentage of maximum RSUs granted
under the Agreement that vest
Maximum
 
The Company is ranked at or above the 75th percentile.
 
25%
Target
 
The Company is ranked at the 60th percentile.
 
16.67%
Threshold
 
The Company is ranked at the 40th percentile.
 
8.33%
 
 
The Company is ranked below the 40th percentile.
 
0%



If the Company’s Percentile Rank is at the 40th percentile or above, but below
the 75th percentile, the percentage of RSUs that vest will be determined by
linear interpolation between the applicable Percentile Ranks shown above, taking
into account that where the Company is ranked at the 60th percentile, 16.67% of
the RSUs granted under the Agreement will vest.







--------------------------------------------------------------------------------








EXHIBIT 1-B


Determination of RSU Vesting pursuant to Section 1(d) of the Agreement


1.
Determine the Company actual percentage of Target Cumulative Operating Income
(“AP”) by dividing the Company’s Actual Cumulative Operating Income by the
Target Cumulative Operating Income and expressing the result as a percentage
(the resulting percentage being referred to as the “Performance Rate” or “PR”).



2.
Upon determining the Company’s Performance Rate, the percentage of maximum RSUs
granted under the Agreement that vest shall be determined as follows:



Performance level
 
Company’s Performance Rate
 
Percentage of RSUs
granted under the
Agreement that vest
 
 
 
 
 
Maximum
 
110% or greater
 
75%
Target
 
100%
 
50%
Threshold
 
80%
 
25%
 
 
Less than 80%
 
0%



If the Company’s Performance Rate is 80% or above, but below 110%, then the
percentage of RSUs that vest will be determined by linear interpolation between
the applicable Performance Rates shown above, taking into account that where the
Performance Rate is 100%, 50% of the RSUs granted under the Agreement will vest.




27